 

Exhibit 10.5

AMENDMENT AND NOVATION TO EMPLOYMENT AGREEMENT

This Amendment (this “Amendment”) to the Employment Agreement, dated as of
September 30, 2011 (the “Agreement”), by and among (i) LDiscovery, LLC, a
Delaware limited liability company (“LDiscovery”) (ii) KLDiscovery Ontrack, LLC,
a Minnesota limited liability company (“KLDiscovery”) and (iii) Christopher
Weiler (“Employee”), is entered into as of September 30, 2020 (the “Amendment
Date”).  All capitalized terms used in this Amendment and not otherwise defined
herein shall have the respective meanings given to such terms in the Agreement.

RECITALS

WHEREAS, LDiscovery de facto novated the Agreement to KLDiscovery on or around
January 1, 2019 as part of a re-organization of human resources systems and all
parties wish to formalize the novation.  

WHEREAS, the Employee’s base salary on January 1, 2019 was $500,000 (“Annual
Base Salary”) but has since been reduced voluntarily by the Employee four (4)
times on: (i) April 15, 2019 to $490,000; (ii) on February 24, 2020 to $400,000;
(iii) on April 23, 2020 to $350,000; and (iv) on July 31, 2020 to $300,000,
(collectively items (i) to (iv) shall be deemed the “Voluntary Reductions”).

WHEREAS, pursuant to a resolution of the Board of Directors of KLDiscovery Inc.
f/k/a Pivotal Acquisition Corp. (the “Parent”) on December 19, 2019, the Parent
desires KLDiscovery to enter into specific severance arrangements with Employee
upon a qualifying termination event.

WHEREAS, KLDiscovery and Employee agree that the terms of the Agreement shall be
amended so that the terms of this Amendment shall apply from the Amendment Date
upon a qualifying termination event.  

AMENDMENT

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows from
the Amendment Date:

 

1.

The first sentence of Section 1(b) of the Agreement shall be deleted and be
replaced by the following sentence:

General.  Employee and KLDiscovery agree that Employee’s employment pursuant to
this Agreement shall commence on the Effective Date and end on the third
anniversary of the Amendment Date (the “Outside Date”), unless earlier
terminated in accordance with Section 3; provided that, commencing on each
anniversary of the Outside Date, the Term (as defined below) shall automatically
be extended for one (1) year unless either Party has given written notice of
non-renewal to the other Party at least ninety (90) days prior to the
then-scheduled expiration of the Term (as defined below).

 

2.

Section 3(d) of the Agreement shall be deleted and be replaced by new Sections
3(d), 3(e) and 3(f) set out below, and the remainder of Section 3 shall be
deemed renumbered as appropriate:

 

--------------------------------------------------------------------------------

 

(d)In the event that Employee’s employment is terminated by KLDiscovery without
Cause (other than due to death or Disability) or by Employee for Good Reason
(either, a “Qualifying Termination”), then, subject to Employee’s execution and
non-revocation of a general release of claims against KLDiscovery and agreement
to continue compliance with the restrictive covenant obligations set out in
Sections 4 and 5 of the Agreement(the “Release”), on or before the 21st day
following Employee’s Separation from Service,, Employee will be entitled to
receive, in addition to the payments and benefits set out in Section 3(c) above:

(i) an amount in cash equal to Employee’s Annual Base Salary, payable in the
form of salary continuation in regular installments over the 12-month period
following the date of Employee’s Separation from Service (the “Severance
Period”) in accordance with KLDiscovery’s normal payroll practices;

(ii) a cash payment equal to the annual bonus earned by Employee for performance
during KLDiscovery’s fiscal year in which the Date of Termination occurs (with
any subjective criteria treated as being achieved at not less than target
performance) multiplied by a fraction (i) the numerator of which is the number
of days Employee was employed by KLDiscovery in KLDiscovery’s fiscal year in
which the Date of Termination occurs, over (ii) 365, which cash payment shall be
paid to Employee no later than March 15th of the calendar year following the
calendar year in which the Date of Termination occurs (the “Pro-Rated
Bonus”).  For the avoidance of doubt, the reference in section 3(c)(v) to
“earned but unpaid bonus” is a reference to prior years bonus which Employee is
entitled but which has not been paid by KLDiscovery and is not affected by any
reference to annual bonus in this section 3(d)(ii) which relates to annual bonus
in the fiscal year in which the Date of Termination occurs and which has not yet
been “earned”; and

(iii) if Employee elects to receive continued medical, dental or vision coverage
under one or more of KLDiscovery’s group healthcare plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
KLDiscovery shall directly pay, or reimburse Employee for, the COBRA premiums
for Employee and Employee’s covered dependents under such plans during the
period commencing on Employee’s Separation from Service and ending upon the
earliest of (X) the last day of the Severance Period, (Y) the date that Employee
and/or Employee’s covered dependents become no longer eligible for COBRA or (Z)
the date Employee becomes eligible to receive healthcare coverage from a
subsequent employer (and Employee agrees to promptly notify KLDiscovery of such
eligibility).  Notwithstanding the foregoing, if KLDiscovery determines in its
sole discretion that it cannot provide the foregoing benefit without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act) or incurring an excise tax, KLDiscovery shall in lieu
thereof provide to Employee a monthly payment in an amount equal to the monthly
COBRA premium that Employee would be required to pay to continue Employee’s and
Employee’s covered dependents’ group health coverage in effect on the Date of
Termination (which amount shall be based on the premium for the first month of
COBRA coverage and which shall be “grossed up” for tax such that the Employee
shall be in the same financial position as if KLDiscovery was able to directly
pay the benefits in this section 3(d)(iii)), less the amount Employee would have
had to pay to receive group health coverage for Employee and his or her covered
dependents based on the cost sharing levels in effect on the Date of

 

--------------------------------------------------------------------------------

 

Termination, which payments shall be made regardless of whether Employee elects
COBRA continuation coverage and shall commence in the month following the month
in which the Date of Termination occurs and shall end on the earlier of (X) the
last day of the Severance Period, (Y) the date that Employee and/or Employee’s
covered dependents become no longer eligible for COBRA or (Z) the date Employee
becomes eligible to receive healthcare coverage from a subsequent employer (and
Employee agrees to promptly notify KLDiscovery of such eligibility).  

(e)In lieu of the payments and benefits set forth in Section 3(d), in the event
Employee incurs a Qualifying Termination, in any case, within the period
beginning on the date ninety (90) days prior to a Change in Control (as defined
in the KLDiscovery Inc. 2019 Incentive Award Plan (the “Plan”)) and ending
twelve (12) months following the date of a Change in Control, then, subject to
Employee signing on or before the 21st day following Employee’s Separation from
Service, and not revoking, the Release, Employee shall receive, in addition to
payments and benefits set forth in Section 3(c), the following:

 



(i) an amount in cash equal to 1.5 times the sum of (A) the Annual Base Salary
plus (B) Employee’s target annual bonus for the fiscal year in which the Date of
Termination occurs, payable in a lump sum within thirty (30) days following
Employee’s Separation from Service; provided, however, in the event the
Qualifying Termination occurs within ninety (90) days prior to a Change in
Control, the amounts specified in this section 3(e)(i) shall be paid over the
Severance Period in accordance with KLDiscovery’s normal payroll practices
instead of in a lump sum;

 



(ii) the benefits set forth in Section 3(d)(iii), provided that, for purposes of
determining the benefits thereunder, the term “Severance Period” shall mean the
18-month period following the date of Employee’s Date of Termination; and

 



(iii) all unvested equity or equity-based awards held by Employee under any
equity compensation plans of KLDiscovery or its parents or subsidiaries
(including the Plan) that vest solely based on the passage of time shall
immediately become 100% vested (for the avoidance of doubt, with any such awards
that vest in whole or in part based on the attainment of performance-vesting
conditions being governed by the terms of the applicable award agreement).

3(f)Any payments to Employee for severance as set out in Sections 3(d) and 3(e)
above shall be subject to applicable withholdings required by law.  

 

3.

A new Section 10(m) shall be added to the Agreement and shall read as follows:

 

(m)Parachute Payments.

 

 



(i) Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit by KLDiscovery or otherwise to or for the benefit of
Employee, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (all such payments and benefits,
including the payments and benefits under Section 3(d) and Section 3(e) hereof,
being hereinafter referred to as the “Total Payments”), would be subject (in
whole or in part) to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Total Payments shall be reduced (in

 

--------------------------------------------------------------------------------

 

 

the order provided in Section 10(m)(ii) to the minimum extent necessary to avoid
the imposition of the Excise Tax on the Total Payments, but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income and employment taxes on such reduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income and employment taxes on such Total Payments and the amount of the Excise
Tax to which Employee would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments).

 



(ii) The Total Payments shall be reduced in the following order:  (i) reduction
on a pro-rata basis of any cash severance payments that are exempt from Section
409A, (ii) reduction on a pro-rata basis any non-cash severance payments or
benefits that are exempt from Section 409A, (iii) reduction on a pro-rata basis
of any other payments or benefits that are exempt from Section 409A, and (iv)
reduction of any payments or benefits otherwise payable to Employee on a
pro-rata basis or such other manner that complies with Section 409A; provided,
in case of clauses (ii), (iii) and (iv), that reduction of any payments
attributable to the acceleration of vesting of Company equity awards shall be
first applied to Company equity awards that would otherwise vest last in time.

 



(iii) All determinations regarding the application of this Section 10(m) shall
be made by an accounting firm or consulting group with experience in performing
calculations regarding the applicability of Section 280G of the Code and the
Excise Tax selected by KLDiscovery (the “Independent Advisors”).  For purposes
of determinations, no portion of the Total Payments shall be taken into account
which, in the opinion of the Independent Advisors, (i) does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) or (ii) constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation.  The
costs of obtaining such determination and all related fees and expenses
(including related fees and expenses incurred in any later audit) shall be borne
by KLDiscovery.

 



(iv) In the event it is later determined that a greater reduction in the Total
Payments should have been made to implement the objective and intent of this
Section 10(m), the excess amount shall be returned immediately by Employee to
KLDiscovery.

 

4.

It is acknowledged and accepted by all Parties to this Agreement that the
Voluntary Reductions shall have no effect in determining the applicable payments
set out in this Amendment and that Employee’s Base Salary shall be as set out in
this Agreement or such other adjusted and permanent Base Salary approved by the
Board of Directors of the Parent.  

 

 

5.

It is further acknowledged that the Amendment to Employment Agreement dated
November 23, 2015 between Employee and LDiscovery (“2015 Amendment”) shall
continue with full force and effect and nothing in this Agreement modifies or
varies the terms of the 2015 Amendment.  

 

 

--------------------------------------------------------------------------------

 

 

6.

As of the Amendment Date, Employee and LDiscovery agree to release each other
and waive all rights and liabilities against each other from such date, and
Employee and KLDiscovery agree to be bound by the terms of the Agreement from
the Amendment Date as if both parties were the original contracting parties to
the Agreement.  

 

 

7.

Except as expressly set forth above, all other terms and conditions of the
Agreement remain in full force and effect and shall not otherwise be varied by
the terms of this Amendment.

 

 

8.

This Amendment constitutes a written modification of the Agreement pursuant to
Section 10(f) of the Agreement and is duly authorized by an officer of
KLDiscovery and the Employee.  The provisions of Section 10(a) and 10(i) shall
govern this Amendment, to the fullest extent applicable, and are hereby
incorporated into this Amendment.

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment and
Novation to be duly executed as of the date first above written.

 

 

KLDISCOVERY ONTRACK, LLC

 

By: /s/ Andrew Southam

Name:  Andrew Southam

Title:     General Counsel

 

LDISCOVERY, LLC

 

By: /s/ Andrew Southam

Name:  Andrew Southam

Title:     General Counsel

 

 

/s/ Christopher Weiler

 

 

 

 

 

 